DEED AND SETTLEMENT AGREEMENT
 
THIS DEED AND SETTLEMENT AGREEMENT is made as of the 7th day of May, 2015 (this
“Agreement”) by, between, and among Sheldon A. Mayer, LLC, a Minnesota limited
liability company (“Borrower”), Sheldon A. Mayer (“Guarantor”), and Pro-Dex
Sunfish Lake, LLC, a Delaware limited liability company (“Lender”).
 
WITNESSETH:
 
A.       Borrower owns fee simple title to the real estate and the improvements
thereon located at 14280 Sunfish Lake Boulevard NW, Ramsey, Minnesota 55303, and
legally described on Exhibit A attached hereto (“Property”).
 
B.       On or around July 24, 2006, Vermillion State Bank (“Vermillion”) made a
loan to Borrower in the original principal amount of $1,200,000.00 (“Loan”). The
Loan was designated as Loan No. 57400701. In connection with the Loan, Borrower
and Guarantor executed and/or delivered the following documents in favor of
Vermillion, among others:

       
  1.
Promissory Note, dated July 24, 2006, in the principal amount of $1,200,000,
executed by Borrower in favor of Vermillion, which was subsequently renewed on
January 31, 2007, and on February 28, 2007, and on March 1, 2010, and on March
17, 2011, and on August 15, 2011, and on December 22, 2011, and on June 22,
2012, and on March 8, 2013, and on July 19, 2013, and on October 4, 2013, and on
June 20, 2014 (collectively, with renewal notes, the “Note”).
       
  2.
Mortgage, dated July 24, 2006, executed by Borrower in favor of Vermillion,
securing the maximum principal amount of up to $1,200,000, recorded against the
Property with the Office of the Registrar of Titles of Anoka County, Minnesota
as Document No. 488446.007 (“Mortgage”).
       
  3.
Commercial Security Agreement dated March 1, 2010, executed by Borrower in favor
of Vermillion (“Security Agreement”), granting Vermillion a security interest in
all of Borrower’s accounts and other rights to payment, inventory, equipment,
instruments and chattel paper, general intangibles, documents, investment
property, and deposit accounts as is more fully set forth on the UCC-1 Financing
Statement filed with the Minnesota Secretary of State on March 17, 2010, which
is designated as filing number 201019518473 (“UCC Financing Statement,” and
collectively with the Note and Mortgage, the “LLC Loan Documents”).
       
  4.
Guaranty of Guarantor, dated July 24, 2006, in favor of Vermillion, personally
guaranteeing Borrower’s obligations under the Note (“Guaranty”). Under the
Guaranty, Guarantor also personally guaranteed all debt owing by Riverside
Manufacturing, Inc. (“Riverside”) to Vermillion, including that debt evidenced
by a Promissory Note, dated December 15, 2010, in the principal amount of
$431,858.25, executed by Riverside in favor of Vermillion, which was
subsequently renewed several times (“Riverside Loan”).

 

 

 

 

 

       
  5.
Mortgage, dated September 14, 2007, executed by Guarantor and his now ex-wife,
Melinda Mayer, in favor of Vermillion, securing the maximum principal amount
under the Guaranty of up to $150,000, recorded with the Office of the Registrar
of Titles of Anoka County, Minnesota as Document No. 1996002.008 (“Mayer
Mortgage”). The Mayer Mortgage affects certain real property commonly known as
9124 Collins Drive, Ramsey, Minnesota, and legally described as Lot 11, Block 2,
Itasca Heights.

 
C.        On November 21, 2014, Pro-Dex Sunfish Lake, LLC acquired from
Vermillion all rights under, among other documents, the LLC Loan Documents, all
loan and security documents relating to the Riverside Loan, the Guaranty, and
the Mayer Mortgage. All documents necessary to assign and transfer the rights
under the foregoing documents were executed by the relevant parties and filed
with the respective county and state offices, as the case may be.
 
D.        Borrower is currently in default under the terms of the LLC Loan
Documents by virtue of, among other things, Borrower’s failure to pay the Note
in full when it came due.
 
E.        Guarantor is currently in default under the terms of the Guaranty by
virtue of, among other things, Guarantor’s failure to satisfy his obligations
under the Guaranty when they became due.
 
F.        As of the date of this Agreement, the total amount due and owing under
the Note is $1,182,257.63, plus attorneys’ fees and costs provided for under the
LLC Loan Documents.
 
G.        As of the date of this Agreement, the amount of past due real estate
taxes on the Property, including penalties and fees, totals approximately
$148,893.51.
 
H.        Since constructing the improvements on the Property, Borrower has
leased on a month to month basis certain space at the Property to various
tenants, including, but not limited to, Riverside. Borrower represents that
Riverside is in arrears on its rent obligations, in an unknown amount
(“Receivables,” which term includes any and all other receivables owing to
Borrower by any other third-party). Borrower represents that it has received no
tenant deposits or prepaid rent. In addition to the foregoing, Borrower
represents that it owns various equipment, machinery, fixtures, and other items
of tangible personal property located at the Property (“Personal Property”),
which is subject to the Security Agreement.
 
I.         Borrower, Guarantor, and Lender now desire to partially resolve
Lender’s rights under the LLC Loan Documents, the Guaranty, and the Mayer
Mortgage, as provided herein.
 
NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender do hereby agree as follows:
 
1.         Incorporation. The recitals to this Agreement are true and accurate
and fully incorporated herein by this reference thereto with the same force and
effect as though restated herein.
 

2

 

 

 
2.      Guarantor’s and Borrower’s Representations. Guarantor, in his individual
capacity and for Borrower, represents and warrants to Lender that he is the sole
member of Borrower and has full and complete authority to take actions on behalf
of Borrower, such as entering into this Agreement. In addition, Guarantor and
Borrower represent that there are no unpaid fees or costs or unperformed
obligations relating to any improvement on the Property that may give rise to a
claim against the Property, including, but not limited to, a mechanic’s lien.
Guarantor and Borrower also represent and warrant that no hazardous substances
have been generated, stored, released, or disposed of on or about the Property
in violation of any applicable laws or rules and Guarantor and Borrower have not
received any written notice from any governmental agency concerning any
hazardous substance discharge at the Property.
 
3.      Delivery of and Recording the Deed. In consideration of the
recharacterization of a portion of the debt under the Note and the releases
described in more detail in Paragraph 6, Borrower agrees to execute and deliver
to Lender the deed attached hereto as Exhibit B (the “Deed”), and Lender
acknowledges receipt of the Deed. Borrower and Lender agree that Lender is
entitled to immediately record the Deed, without any further action or
obligations of any party hereto.
 
4.      Delivery of Assignment and Bill of Sale. In consideration of the
recharacterization of a portion of the debt under the Note and the releases
described in more detail in Paragraph 6, Borrower agrees to (a) transfer and
assign to Lender all Receivables, of any type and in any amount owed by any
third-party to Borrower, including, but not limited to, all rent owing on
account of any occupancy by Riverside or any other tenant of the Property; and
(b) transfer to Lender all Borrower’s right, title and interest in the Personal
Property. Borrower shall deliver an executed Assignment and Bill of Sale
contemporaneously with the execution of this Agreement, in the form attached
hereto as Exhibit C.
 
5.      Payment by Guarantor. In consideration of the releases described in more
detail in Paragraph 6, Guarantor agrees to pay $2,000 in certified funds to
Lender contemporaneously with the execution of this Agreement.
 
6.      Reclassification of Debt and Release of Guarantor and Mayer Mortgage.
Lender’s act of recording the Deed shall result in $1,000,000 of the debt under
the Note to be reclassified as non-recourse debt against Borrower. Lender’s sole
remedy with respect to this non-recourse portion of the debt under the Note is
to foreclose the Mortgage on the Property, at Lender’s sole discretion. Lender
retains the right to enforce its rights under the LLC Loan Documents against
Borrower with respect to the remaining amount of recourse debt under the Note.
In addition, subject to the terms and conditions hereof, when Lender records the
Deed the Guarantor and the Mayer Mortgage will be released.
 
Lender reserves the right, within 10 business days of the date the Deed is
recorded, to verify that no liens or encumbrances have been placed upon the
title to the Property prior to the recording of the Deed, other than the
permitted encumbrances described in the Deed. In the event a lien or encumbrance
is discovered, other than the permitted encumbrances, the reclassification of
debt and the releases described above may be deemed ineffective by Lender and
Lender shall not deliver the same. If no new liens or encumbrances are
discovered, Lender agrees to execute a Satisfaction of Mortgage relating to the
Mayer Mortgage and deliver the same to Guarantor within 5 business days of the
expiration of the 10-day period described above.
 

3

 

 

 
7.      Default. If at any time the Guarantor’s representations contained in
this Agreement, including, but not limited to, Paragraph 2, prove untrue, Lender
may revoke the releases provided for herein.
 
7.      No Merger and Absolute Conveyance. It is the intent of the parties to
this Agreement that the conveyance of the Property to Lender as provided herein
will be an absolute conveyance of all of Borrower’s right, title, and the
interest in and to the Property and was not and is not intended as a Mortgage,
Trust Conveyance, Deed of Trust, or Security Instrument of any kind and the
consideration for the conveyance is set forth herein, and the Borrower has no
further interest (including rights of redemption) or claims in and to the
Property or to the rents, proceeds and profits that may be derived thereof of
any kind whatsoever. With the Lender recording the Deed, the indebtedness
evidenced by the Mortgage shall not be cancelled, shall survive the closing,
delivery of the Deed and/or release, and shall remain in full force and effect
after the transaction contemplated by this Agreement has been consummated,
except as provided in Paragraph 6 of this Agreement. It is the express intention
of each of the parties hereto (and all the conveyances provided in this
Agreement shall so recite), that such interest of Lender in the Property secured
by the Mortgage shall not merge, but be and remain at all times separate and
distinct, notwithstanding any union of said interest in Lender at any time by
purchase, termination or otherwise and that the lien of the Mortgage on the
Property shall be at all times herein a valid and continuous lien on the
Property until and unless released of record by Lender or its successors and
assigns.
 
8.      No Obligations to Third-Parties. Borrower agrees that the Lender’s act
of recording the Deed same shall not create any obligations on the part of
Lender to third-party claims of any kind whatsoever against Borrower with
respect to the Property, and Lender does not assume or agree to discharge any
liabilities pertaining to the Property except as otherwise agreed to in writing
by the Lender.
 
9.      Entire Agreement. The Agreement contains the sole and entire
understanding between the parties hereto, there being no other collateral or
outside agreements, promises, or undertakings between the parties to this
Agreement relating to the subject matter thereof, and the terms of the Agreement
may be modified only by a writing that has been signed by all parties hereto.
 
10.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, and their respective heirs,
administrators, executors, personal representatives, successors, and assigns of
the parties hereto.
 
11.    Authority. Each of the parties hereto represent and warrant that the
respective undersigns have the right and legal authority to execute this
Agreement, are authorized to sign this Agreement on behalf of their respective
entity, and have not sold, assigned, transferred, conveyed, or otherwise
disposed of any of the rights, interests, claims, obligations, or causes of
action relating to the subject matter of this Agreement.
 

4

 

 

 
12.    Counsel. The Parties have carefully read the Agreement, have had the
opportunity to seek the advice of counsel regarding its contents, know and
understand the contents thereof, and sign the Agreement as their own free act
and deed.
 
13.    Enforceability. If any one or more of the provisions of the Agreement are
deemed to be invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained in the
Agreement shall not be affected or impaired.
 
14.    Choice of Law. The Agreement shall be construed and interpreted in
accordance with the laws of the State of Minnesota.
 
15.    Captions. The captions, section numbers, and article numbers appearing in
this Agreement are inserted only as a matter of convenience and do not define,
limit, construe, or describe the scope or intent of such paragraphs or articles
of this Agreement nor in any way affect this Agreement.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the day and year first above written.

            (SIGNATURE) [rhf150587005_v1.jpg]

(stamp) [rhf150587002_v1.jpg]   BORROWER:
SHELDON A. MAYER, LLC             By:  -s- Sheldon A. Mayer
[rhf150587001_v1.jpg]             Name: Sheldon A. Mayer       Its:  Chief
Manager                
LENDER:

PRO-DEX SUNFISH LAKE, LLC
               
By: 
-s- Richard L. Van Kirk [rhf150587003_v1.jpg]                 Name: Richard L.
Van Kirk      
Its: 
President             (SIGNATURE) [rhf150587006_v1.jpg]

(stamp) [rhf150587002_v1.jpg]  
GUARANTOR:
    -s- Sheldon A. Mayer [rhf150587001_v1.jpg]     Sheldon A. Mayer  

 

5

 

 

 
EXHIBIT A
 
Legal Description
 

 

 

 

 
The East 500 feet of the South 200 feet (as measured along the East and South
lines respectively) of the Northeast Quarter of the Southeast Quarter (NE 1/4 of
SE ¼) of Section numbered Twenty-seven (27), Township Thirty-two (32) North of
Range Twenty-five (25) West.
 
Subject to an easement for Road purposes over the North 33 feet thereof and over
the East 92 feet thereof.
 
RESERVING FOR THE BENEFIT OF THE GRANTOR, ITS SUCCESSORS AND ASSIGNS THE
FOLLOWING DRAINAGE AND UTILITY AND INGRESS/EGRESS EASEMENTS
 
A permanent easement for drainage and utility purposes over, under and across
the East 500 feet of the South 200 feet (as measured along the East and South
lines respectively) of the Northeast Quarter of the Southeast Quarter (NE 1/4 of
SE ¼) of Section numbered Twenty-seven; Township Thirty-two North of Range
Twenty-five West described as follows:
 
Commencing at the Southwest Corner of said East 500 feet of the South 200 feet;
thence on an assumed bearing of North 00 degrees 25 minutes 08 seconds East,
along the West line of said East 500 feet of the South 200 feet, a distance of
27.50 feet to the point of beginning; thence South 89 degrees 34 minutes 52
seconds East a distance of 56.00 feet; thence North 00 degrees 25 minutes 08
seconds East a distance of 53.00 feet; thence North 47 degrees 31 minutes 00
seconds West a distance of 28.00 feet; thence North 14 degrees 24 minutes 00
seconds West a distance of 24.00 feet; thence North 06 degrees 00 minutes 00
seconds East a distance of 78.20 feet to the North line of said East 500 feet of
the South 200 feet; thence South 89 degrees 58 minutes 11 seconds West, along
said North line, a distance of 36.68 feet to the Northwest Corner of said East
500 feet of the South 200 feet; thence South 00 degrees 25 minutes 08 seconds
West, along said West line, a distance of 172.50 feet to the point of beginning.
 
AND
 
A 20 foot wide permanent easement for drainage and utility purposes over, under
and across said East 500 feet of the South 200 feet (as measured along the East
and South lines respectively) of the Northeast Quarter of the Southeast Quarter
of Section numbered Twenty-seven, Township Thirty-two North of Range Twenty-five
West. The centerline of said easement is described as follows:
 
Commencing at the Southwest Corner of said East 500 feet of the South 200 feet;
thence on an assumed bearing of North 00 degrees 25 minutes 08 seconds East,
along the West line of said East 500 feet of the South 200 feet, a distance of
98.19 feet; thence North 33 degrees 01 minutes 23 seconds East a distance of
58.49 feet to the point of beginning of the centerline to be described; thence
continue North 33 degrees 01 minutes 23 seconds East a distance of 60.85 feet;
thence North 89 degrees 58 minutes 08 seconds East a distance of 159.77 feet;
thence South 78 degrees 01 minutes 47 seconds East a distance of 176.04 feet to
a point hereinafter referred to as “Point A”; thence South 12 degrees 1l minutes
51 seconds East a distance of 164.00 feet and said centerline there terminating.
 

 

 

 

 
TOGETHER WITH a 20 foot wide permanent easement for drainage and utility
purposes over, under and across said East 500 feet of the South 200 feet (as
measured along the East and South lines respectively) of the Northeast Quarter
of the Southeast Quarter of Section numbered Twenty-seven, Township Thirty-two
North of Range Twenty-five West. The centerline of said easement is described as
follows:
 
Beginning at the aforedescribed “Point A”; thence North 87 degrees 23 minutes 53
seconds East a distance of 55.00 feet and said described centerline there
terminating.
 
AND
 
A permanent 24 foot wide easement for ingress and egress purposes over, under
and across the East 500 feet of the South 200 feet (as measured along the East
and South lines respectively) of the Northeast Quarter of the Southeast Quarter
of Section numbered Twenty-seven, Township Thirty-two North of Range Twenty-five
West. The centerline of said easement is described as follows:
 
Commencing at the Northeast Corner of said East 500 feet of the South 200 feet;
thence on an assumed bearing of South 00 degrees 25 minutes 08 seconds West,
along the East line of said East 500 feet of the South 200 feet, a distance of
35.00 feet to the point of beginning of the centerline to be described; thence
South 89 degrees 58 minutes 11 seconds West a distance of 163.27 feet; thence
North 45 degrees 47 minutes 57 seconds West a distance of 32.97 feet; thence
South 89 degrees 58 minutes 11 seconds West a distance of 277.42 feet and said
centerline there terminating.
 

 

 

 

 
EXHIBIT B
 
Form of Deed
 

 

 

 

 

   
(Top 3 inches reserved for recording data)
WARRANTY DEED
     
eCRV number: 344500
     
DEED TAX DUE: $1.65
DATE: May 8, 2015

 
FOR VALUABLE CONSIDERATION, Sheldon A. Mayer, LLC, a Minnesota limited liability
company (“Grantor”), hereby conveys and warrants to Pro-Dex Sunfish Lake, LLC, a
Delaware limited liability company (“Grantee”), real property in Anoka County,
Minnesota, legally described as follows: See attached Exhibit A.
 
together with all hereditaments and appurtenances belonging thereto, subject to
the following exceptions: (1) Delinquent real estate taxes payable in the year
2013; (2) delinquent real estate taxes payable in the year 2014; (3) Real Estate
Mortgage executed by Sheldon A. Mayer, LLC, a Minnesota limited liability
company, dated July 24, 2006, recorded July 27, 2006, as Document No.
488446.007, in favor of Vermillion State Bank, a Minnesota banking corporation,
which mortgage was assigned to Pro-Dex Sunfish Lake, LLC, a Delaware limited
liability company, by Assignment of Mortgage recorded December 5, 2014, as
Document No. 527165.005; (4) Combination Mortgage, Security Agreement and
Fixture Financing Statement executed by Sheldon A. Mayer, LLC, a Minnesota
limited liability company, dated August 15, 2012, recorded September 10, 2012,
as Document No. 510474.012, in favor of Heron Enterprises, LLC, a Minnesota
limited liability company; and (5) Assignment of Leases and Rents executed by
Sheldon A. Mayer, LLC, a Minnesota limited liability company, dated August 15,
2012, recorded September 10, 2012, as Document No. 510474.013, in favor of Heron
Enterprises, LLC, a Minnesota limited liability company.

          Check here if all or part of the described real property is Registered
(Torrens) ☒ Check applicable box:        
☒
The Seller certifies that the Seller does not know of any wells on the described
real property.
  Grantor
Sheldon A. Mayer, LLC, a Minnesota limited liability company
☐
A well disclosure certificate accompanies this document or has been
electronically filed. (If electronically filed, insert WDC number:_____.)
     
☐
I am familiar with the property described in this instrument and I certify that
the status and number of wells on the described real property have not changed
since the last previously filed well disclosure certificate.
 
By:
-s- Sheldon A. Mayer [rhf150587001_v1.jpg]        
Sheldon A. Mayer
       
Its: Chief Manager
        5-11-15         Bonnie K McClain                   (stamp)
[rhf150587002_v1.jpg]

 

 

 

 

 
State of Minnesota, County of Anoka
 
This instrument was acknowledged before me on the 11 day of May, 2015, by
Sheldon A. Mayer as Chief Manager of Sheldon A. Mayer, LLC, a Minnesota limited
liability company, on behalf of the limited liability company.

        (Stamp)     5-11-15

          (stamp) [rhf150587002_v1.jpg]   -s- bonnie k mcclain
[rhf150587004_v1.jpg]  
(signature of notarial officer)
         
Title (and Rank):
Notary Public        
My commission expires:
Jan 31-2020

    (month/day/year)      
THIS INSTRUMENT WAS DRAFTED BY:
 
TAX STATEMENTS FOR THE REAL PROPERTY DESCRIBED IN 
   
THIS INSTRUMENT SHOULD BE SENT TO:
BEST & FLANAGAN LLP
   
225 South Sixth Street, Suite 4000
 
Pro-Dex Sunfish Lake, LLC
Minneapolis, Minnesota 55402
 
Attn: Richard L. Van Kirk, President
612.339.7121
 
2361 McGaw Avenue
   
Irvine, California 92614

 

 

 

 

 
 
 
EXHIBIT A
 

 

 

 

 
The East 500 feet of the South 200 feet (as measured along the East and South
lines respectively) of the Northeast Quarter of the Southeast Quarter (NE 1/4 of
SE ¼) of Section numbered Twenty-seven (27), Township Thirty-two (32) North of
Range Twenty-five (25) West.
 
Subject to an easement for Road purposes over the North 33 feet thereof and over
the East 92 feet thereof.
 
RESERVING FOR THE BENEFIT OF THE GRANTOR, ITS SUCCESSORS AND ASSIGNS THE
FOLLOWING DRAINAGE AND UTILITY AND INGRESS/EGRESS EASEMENTS
 
A permanent easement for drainage and utility purposes over, under and across
the East 500 feet of the South 200 feet (as measured along the East and South
lines respectively) of the Northeast Quarter of the Southeast Quarter (NE1/4 of
SE ¼) of Section numbered Twenty-seven; Township Thirty-two North of Range
Twenty-five West described as follows:
 
Commencing at the Southwest Corner of said East 500 feet of the South 200 feet;
thence on an assumed bearing of North 00 degrees 25 minutes 08 seconds East,
along the West line of said East 500 feet of the South 200 feet, a distance of
27.50 feet to the point of beginning; thence South 89 degrees 34 minutes 52
seconds East a distance of 56.00 feet; thence North 00 degrees 25 minutes 08
seconds East a distance of 53.00 feet; thence North 47 degrees 31 minutes 00
seconds West a distance of 28.00 feet; thence North 14 degrees 24 minutes 00
seconds West a distance of 24.00 feet; thence North 06 degrees 00 minutes 00
seconds East a distance of 78.20 feet to the North line of said East 500 feet of
the South 200 feet; thence South 89 degrees 58 minutes I1 seconds West, along
said North line, a distance of 36.68 feet to the Northwest Corner of said East
500 feet of the South 200 feet; thence South 00 degrees 25 minutes 08 seconds.
West, along said West line, a distance of 172.50 feet to the point of beginning.
 
AND
 
A 20 foot wide permanent easement for drainage and utility purposes over, under
and across said East 500 feet of the South 200 feet (as measured along the East
and South lines respectively) of the Northeast Quarter of the Southeast Quarter
of Section numbered Twenty-seven, Township Thirty-two North of Range Twenty-five
West. The centerline of said easement is described as follows:
 
Commencing at the Southwest Corner of said East 500 feet of the South 200 feet;
thence on an assumed bearing of North 00 degrees 25 minutes 08 seconds East,
along the West line of said East 500 feet of the South 200 feet, a distance of
98.19 feet; thence North 33 degrees 01 minutes 23 seconds East a distance of
58.49 feet to the point of beginning of the centerline to be described; thence
continue North 33 degrees 01 minutes 23 seconds East a distance of 60.85 feet;
thence North 89 degrees 58 minutes 08 seconds East a distance of 159.77 feet;
thence South 78 degrees 01 minutes 47 seconds East a distance of 176.04 feet to
a point hereinafter referred to as “Point A”; thence South 12 degrees l1 minutes
51 seconds East a distance of 164.00 feet and said centerline there terminating.
 

 

 

 

 
TOGETHER WITH a 20 foot wide permanent easement for drainage and utility
purposes over, under and across said East 500 feet of the South 200 feet (as
measured along the East and South lines respectively) of the Northeast Quarter
of the Southeast Quarter of Section numbered Twenty-seven, Township Thirty-two
North of Range Twenty-five West. The centerline of said easement is described as
follows:
 
Beginning at the aforedescribed “Point A”; thence North 87 degrees 23 minutes 53
seconds East a distance of 55.00 feet and said described centerline there
terminating.
 
AND
 
A permanent 24 foot wide easement for ingress and egress purposes over, under
and across the East 500 feet of the South 200 feet (as measured along the East
and South lines respectively) of the Northeast Quarter of the Southeast Quarter
of Section numbered Twenty-seven, Township Thirty-two North of Range Twenty-five
West. The centerline of said easement is described as follows:
 
Commencing at the Northeast Corner of said East 500 feet of the South 200 feet;
thence on an assumed bearing of South 00 degrees 25 minutes 08 seconds West,
along the East line of said East 500 feet of the South 200 feet, a distance of
35.00 feet to the point of beginning of the centerline to be described; thence
South 89 degrees 58 minutes 11 seconds West a distance of 163.27 feet; thence
North 45 degrees 47 minutes 57 seconds West a distance of 32.97 feet; thence
South 89 degrees 58 minutes 11 seconds West a distance of 277.42 feet and said
centerline there terminating.
 

 

 

 

 
EXHIBIT C
 
Assignment and Bill of Sale
 

 

 

 

 
ASSIGNMENT AND BILL OF SALE
 

--------------------------------------------------------------------------------

 
Date: May 7, 2015.
 
Sheldon A. Mayer, LLC, a Minnesota limited liability company, for good and
valuable consideration, the receipt of which is acknowledged, hereby sells,
assigns and transfers to Pro-Dex Sunfish Lake, LLC, a Delaware limited liability
company, all of its rights, title and interest in and to the following property
pursuant to that certain Deed and Settlement Agreement between Sheldon A. Mayer.
LLC and Pro-Dex Sunfish Lake, LLC dated May 4, 2015 (the “Agreement”):

       
 (a)
All receivables, of any type and in any amount owed by any third-party to
Sheldon A. Mayer, LLC, including, but not limited to, all rent owing on account
of any occupancy by Riverside Manufacturing, Inc. or any other tenant at the
real property located at 14280 Sunfish Lake Boulevard NW, Ramsey, Minnesota
55303 (the “Property”); and
       
 (b)
All equipment, machinery, fixtures, and other items of tangible personal
property located at the Property.

 
This Assignment and Bill of Sale is made pursuant to the Agreement, and
all limitations, representations, warranties and covenants contained in the
Agreement are incorporated into this Assignment and Bill of Sale by this
reference.
 
Sheldon A. Mayer, LLC shall cooperate with Pro-Dex Sunfish Lake, LLC and execute
such additional documents as may reasonably be necessary to carry out the
purposes and intent of this Assignment and Bill of Sale.
 
This Assignment and Bill of Sale shall inure to the benefit of Pro-Dex Sunfish
Lake, LLC and its successors and assigns.
 
This Assignment is executed by Sheldon A. Mayer, LLC as of the date set forth
above.

          (SIGNATURE) [rhf150587007_v1.jpg]


(stamp) [rhf150587002_v1.jpg]
 
SHELDON A. MAYER, LLC:
 
-s- sheldon a. mayer [rhf150587001_v1.jpg]
           
By:
Sheldon A. Mayer
   
Its:
Chief Manager
 

 

 

 

 